DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claim 1 is amended. Claims 10-14 are new. Claims 1-14 are pending.
Status of Previous Rejections
The rejections of Claims 1-9 under 35 U.S.C. 103 as being unpatentable over Herzer (J. Korean Physical Society, Vol 62, No. 10, 2013, Page 1465-1468), and further in view of US’776 (US 2017/0178776) are maintained.
The rejections of Claims 1-9 under 35 U.S.C. 103 as being unpatentable over Herzer (J. Korean Physical Society, Vol 62, No. 10, 2013, Page 1465-1468), and further in view of US’010 (US 2010/0230010) have been withdrawn.
The rejections of Claims 1-14 on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of copending Application No. 16/775318 of (US 2020/0243237) are maintained.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 13 recite when the soft magnetic powder is formed into a powder magnetic core, a magnetic permeability of the powder magnetic core at a measurement frequency of 1 MHz is in a range of 15-50 or 18-32, which is conditional. It’s unclear these recited features should be treated as positive limitation or not. Further, the permeability of a magnetic core depends on not only the composition of the alloy, but also on the packing density of the alloy and the amount of other material incorporated in the magnetic core. It’s unclear how to interpret these limitations. Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Herzer (J. Korean Physical Society, Vol 62, No. 10, 2013, Page 1465-1468), and further in view of US’776 (US 2017/0178776).
Regarding claims 1-2, 4, 13 and 14, Herzer teaches a soft magnetic alloy having formula Fe75Cu1Si8B13Nb3 (Abstract; Page 1466, 1st Column, 2nd paragraph). F’(x)=0.495 and y=0.62. Thus, y meets the recited formula f’(x)≤y≤0.97. Herzer discloses that the magnetic flux density is 1.25 T (Fig. 1 and Fig. 3), which meets the recited property limitation in claim 1.
Herzer does not teach the recited amount of C. US’776 teaches a soft magnetic alloy that is analogous to the alloy of Herzer (Abstract). US’776 discloses that adding 0.1-5 at% C promotes the formation of uniform particle diameter in the crystalline structure ([0054]; [0055]). Thus, it would be obvious to one of ordinary skill in the art to add 0.1-5 at% C as taught by US’776 in the alloy of Herzer in order to make an alloy having uniform particle diameter as disclosed by US’776. The amount of C disclosed by US’776 overlaps the recited amount C in claim 1 and thus a prima facie case of obviousness has been established. See MPEP 2144.05 I. Assuming 0.1 at% of C is added to the alloy of Herzer, the alloy has formula Fe75Cu1Si8B12.9Nb3C0.1. F’(x)=0.495 and y=0.62. Thus, y meets the recited formula f’(x)≤y≤0.97. y(100-x-a-b-c)=12.96, which meets the range defined by the recited formula in claim 2.
Herzer discloses that the average grain size is 9 nm (Page 1466, 2nd column, last paragraph). Herzer is silent on the volume percentage of the nanocrystalline grains. US’776 discloses that the average grain size of the crystalline grains is 1-30 nm, and the volume fraction of the crystalline grains is 50% or more in order to allow the realization of an alloy having sufficient anisotropy ([0060]; [0061]). Thus, it would be obvious to one of ordinary skill in the art to make an alloy containing crystalline grains that have grain size of 1-30 nm with the volume fraction of the crystalline grains being 50% or more as taught by US’776 in the process of making the alloy of Herzer in order to make an alloy having sufficient anisotropy as disclosed by US’776.
Herzer discloses that the soft magnetic alloy is made into a ribbon (Abstract; Page 1466, 1st Column, 2nd paragraph). Herzer does not teach the alloy is made into powder. US’776 discloses that the soft magnetic alloy can be made into a powder by pulverization method ([0126] to [0161]). It would be obvious to one of ordinary skill in the art that the soft magnetic alloy disclosed by Herzer may be made into powder as disclosed by US’776. 
Herzer in view of US’776 discloses a magnetic alloy that meets the recited composition and structure limitations of the alloy recited in claim 1. Herzer in view of US’776 does not teach the permeability limitations recited in claims 1, 13 and 14. US’776 discloses that the powder may be made into a magnetic core and increasing the filling density increases the permeability of the powder magnetic core ([0086]). It would be obvious to one of ordinary skill in the art to optimize the filling density as taught by US’776 in the process of Herzer in view of US’776 in order to make a magnetic core having desired permeability as recited in claims 1, 13 and 14.
Regarding claim 3, Herzer discloses that the alloy contains an amorphous structure (Page 1466, 2nd column, last two paragraphs). 
Regarding claims 5-6, the alloy in Herzer does not contain Al or Ti, which meets the limitation recited in claims 5-6.
Regarding claims 7-9, US’776 discloses that the soft magnetic alloy can be made into a powder and the powder can be used to make a magnetic core, a magnetic element and magnetic device ([0032]), which meets the limitations recited in claims 7-9.
Regarding claim 10, Herzer teaches a soft magnetic alloy having formula Fe75Cu1Si8B13Nb3 (Abstract; Page 1466, 1st Column, 2nd paragraph), which is close to the recited amount of Fe in claim 10 and thus a prima facie case of obviousness has been established. See MPEP 2144.05 I. F’(x)=0.545 and y=0.62. Thus, y meets the recited formula f’(x)≤y≤0.95. 
Regarding claim 11, Herzer teaches a soft magnetic alloy having formula Fe75Cu1Si8B13Nb3 (Abstract; Page 1466, 1st Column, 2nd paragraph). US’776 discloses that adding 0.1-5 at% C promotes the formation of uniform particle diameter in the crystalline structure ([0054]; [0055]). Thus, the C/B amount disclosed by Herzer in view of US’776 is in the range of 0.008 to 0.38, which overlaps the recited range in claim 11 and thus a prima facie case of obviousness has been established. See MPEP 2144.05 I.
Regarding claim 12, Herzer teaches a soft magnetic alloy having formula Fe75Cu1Si8B13Nb3 (Abstract; Page 1466, 1st Column, 2nd paragraph). (B/(Si+B))/y=0.67 and meets the recited limitation in claim 12.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of copending Application No. 16/775318 of (US 2020/0243237). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-10 of copending Application No. 16/775318 teach all the limitations recited in the instant claims. Claims 1-10 of copending Application No. 16/775318 are silent on magnetic flux density and permeability. However, in view of the fact that claims 1-10 of copending Application No. 16/775318 teach the composition and structure limitations recited in claims 1 and 14, one of ordinary skill in the art would expect that the alloy disclosed by claims 1-10 of copending Application No. 16/775318 to meet the recited property limitation in claims 1, 13 and 14. “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01 I.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant’s arguments dated 06/24/2022 have been considered but they are not persuasive.
The applicants argued that the applied references do not disclose when the soft magnetic powder is formed into a powder magnetic core, a magnetic permeability of the powder magnetic core at a measurement frequency of 1 MHz is in a range of 15 or more and 50 or less, as required by claim 1.
In response, Herzer in view of US’776 discloses a magnetic alloy that meets the recited composition and structure limitations recited in claims 1 and 14. US’776 discloses that the powder may be made into a magnetic core and increasing the filling density increases the permeability of the powder magnetic core ([0086]). It would be obvious to one of ordinary skill in the art to optimize the filling density as taught by US’776 in the process of Herzer in view of US’776 in order to make a magnetic core having desired permeability as recited in claims 1 and 14.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiaowei Su whose telephone number is (571)272-3239. The examiner can normally be reached 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 5712721401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/XIAOWEI SU/Primary Examiner, Art Unit 1733